COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                              September 28, 2016
                              No. 10-16-00068-CV
                       IN THE INTEREST OF G.P., A CHILD
                                       
                                center-4254500
                        From the 74[th] District Court
                            McLennan County, Texas
                          Trial Court No. 2014-4864-3
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of Stephanie Whitehead and the Texas Department of Family and Protective Services and the record in this proceeding as relevant to the issues raised and finds no reversible error has been presented.  This Court has also considered the Anders brief and the record as relevant to Morris Patrick.  It is the judgment of this Court that the trial court's judgment signed on February 10, 2016 is affirmed.
	It is further ordered that the Texas Department of Family and Protective Services is awarded judgment against Morris Patrick and Stephanie Whitehead jointly and severally for the appellate costs that were paid, if any, by the Texas Department of Family and Protective Services; and all unpaid appellate court costs, if any, are taxed against Morris Patrick and Stephanie Whitehead.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			
3040380-1206500
954156828923500				By: ___________________________
					Nita Whitener, Deputy Clerk